Notice of Pre-AIA  or AIA  Status
Claims 1, 4-12 and 14-18  are currently presented for Examination
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/23/2021 has been entered.

Response to Arguments
Applicant's arguments filed 04/23/2021 have been fully considered but they are not persuasive.
Following Applicants arguments and amendments to the Claims, the 101 rejection of the claims is still Maintained.
Following Applicants arguments and amendments to the Claims, the prior art rejection of the claims is still Maintained. References are modified.


Response to 35 USC 101 arguments

5.              Applicant’s arguments regarding the 35 USC 101 rejection have been fully considered but are not persuasive. 
Applicant argument regarding page 8


Independent claim 1 is amended to recite, inter alia, “a first analyzer configured to: analyze the acquired plurality of pieces of state data based on a learning model associated with the acquired state data,” “create directed graph information indicating the identified causal relationship between the plurality of isms by applying the identified order relationship to the non-directed graph information, so as to indicate the identified order relationship in combination with relationships between the plurality of mechanisms having a correlation coefficient above the threshold value,” and “output the directed graph information indicating the identified causal relationship between the plurality of mechanisms” (emphasis added). Independent claims 14 and 15 are amended to recite the same or analogous elements.

Support for the recited elements may be found in U.S. Patent Application Publication No. 2018/0348728 (“specification”). For example, the specification discloses that “directed graph information illustrated in FIG. 12 (and FIG. 20 that will be described later) is output in step SI 06 as a result of analyzing the causal relationship between a plurality of mechanisms constituting a manufacturing line. This directed graph information that is output clearly indicates the causal relationship between the mechanisms. Therefore, according to an embodiment, with the use of directed graph information that is output, even non-experienced maintenance staff can easily understand the causal relationship between a plurality of mechanisms that constitute a manufacturing line.” Specification, paragraph [0132],

The specification further discloses that “the controller 11 may analyze a plurality of pieces of state data 222 using a learning model that is acquired through machine learning of a decision tree, logistic regression, a bayesian network, a neural network, or the like. As an example of a technique for using a learning model, the controller 11 may acquire a trained learning model that has undergone machine learning for obtaining to ability to determine, based on state data, whether or not an abnormality has occurred. The controller 11 may then input a plurality of pieces of the state data 222 to the acquired learning model, and acquire output indicating whether or not an abnormality has occurred in the corresponding mechanisms 31, from the trained learning model. Accordingly, the controller 11 considers that mechanisms 31 between which an abnormality is determined to have occurred are related, and thereby can identify the connection state between a plurality of mechanisms 31.” Id., paragraph [0169].

The Office Action asserts that the subject matter of claims 1 -15 is patent ineligible because the claims are directed to “mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component.” Office Action, p. 9.

Applicant respectfully disagrees with the characterizations in the Office Action because the Office Action: 1) fails to provide any concrete evidence or legal rationale whatsoever, including evidence or legal rationale that would show that the claims “more likely than not” are “wholly directed to a judicial exception” and therefore fails to establish a prima facie case of patent ineligibility and 2) under the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are patent eligible as the claims do not recite elements within one of the enumerated groupings of abstract ideas, and even if the claims did, any recited exception is integrated into a practical application.


Therefore, such assertions amount to mere conclusory statements, which cannot be used to support a prima facie case of ineligibility as required under the MPEP.

With regard to item 2, Applicant further respectfully submits that under the 2019 Revised Patent Subject Matter Eligibility Guidance the claims recite patent eligible subject matter. Specifically, the claims both: as explained above, fail to recite a judicial exception as set forth in the Guidance and, even assuming arguendo that the claims did recite a judicial exception, do not fail to provide an integration of the exception into a practical application such that the claims are not merely directed to the judicial exception.

Regarding Prong 1, Applicant submits that the claims as amended do not recite a law of nature, a natural phenomenon, or an abstract idea as set forth by the groups enumerated in Section I of the Guidance because the claims do not recite “(a) Mathematical Concepts... (b) Certain methods of organizing human activity... and (c) Mental processes.” The claims recite elements which relate to the operation of a computer in the area of processing data from an environment such as a manufacturing line to determine causality information, including by analysis with a machine learning model, and do not recite a judicial exception. Such elements are not within the groupings of abstract ideas identified in Section I of the Guidance. Applicant specifically notes that the claims as amended cannot reasonably be interpreted as a “mental process” because the claim elements cannot be practically performed in the human mind, as required. As such, the claims fail to recite a judicial exception, and are thus patent eligible under Prong 1 of revised Step 2A of the Mayo/Alice analysis.

Moreover, even assuming, arguendo, that the claims do recite a judicial exception, which Applicant disputes, under Prong 2 the claims as amended recite the exception in a manner that would be regarded as being practically integrated and thus patent eligible. The claims as amended recite elements that reflect an improvement in the operation of a computer or other technology in the area of processing data from a manufacturing environment by performing the recited claim elements, specifically by constructing a graph based on calculated correlation coefficients between pieces of the data to determine causality. The claims are further amended to clarify how the claims recite the practical application of outputting the directed graph information to enable identification of the causal relationship between the plurality of mechanisms. Such elements apply any judicial exception that might be recited in such a manner so as to impose a meaningful limit by reflecting an improvement in the functioning of a computer or other technology. Thus, even if the claims did recite elements that are a judicial exception, the claims recite additional elements that apply the judicial exception in a manner that results in an improvement in the operation of a computer, e.g., an improvement in the ability of a computer to determine causality from collected data and indicate the identified causal relationship, and thus are patent eligible under Prong 2 of revised Step 2A of the Mayo/Alice analysis.

Therefore, the claims as amended are patent eligible under both Prong 1 and Prong 2 of revised Step 2A of the Mayo/Alice analysis under the Guidance, and further analysis as to eligibility of the claims is not required.

For at least the reasons set forth above, Applicant submits that the claims as amended are not abstract and are therefore directed to patent eligible subject matter.

It is respectfully requested that the rejection of claims 1 and 4-18 under 35 U.S.C. § 101 be reconsidered and withdrawn.

Examiner response
Examiner consider “analyze the acquired plurality of pieces of state data based on a learning model associated with the acquired state data” can be obtained via computer implementation and it does not improve in computer functionality. The claim do not provide how the learning model is obtained via trained machine learning techniques. There is no information of using machine learning techniques to train the specific data that was claimed. And the specification only discloses that “the controller 11 may analyze a plurality of pieces of state data 222 using a learning model that is acquired through machine learning of a decision tree, logistic regression, a Bayesian network, a neural network, or the like. The learning model as described in specification can also be obtained via computer implementations. 

Secondly, outputting the directed graph information to enable identification of the causal relationship between the plurality of mechanisms is only the improvement in the abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. Given the broadest reasonable interpretations of the claimed subject matter, the claimed embodiment is not an improvement to another technological field. These limitations do not provide for an improvement in computer functions and that any improvement would be on the judicial exception. To show that the involvement of a computer assists in improving the technology, the claims must recite the details regarding how a computer aids the method, the extent to which the computer aids the method, or the significance of a computer to the performance of the method. Constructing a graph based on calculated correlation coefficients between pieces of the data to determine causality is only the improvement in judicial exception. The claim do not discuss about the specific way 


Response to 35 USC 103 arguments

In the light of amendments made, examiner withdrawn the Ogawa et al., (PUB NO: US 2007/0135957 A1). Please see the office action. 



Claim Rejections - 35 USC §101

15.    35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1, 4-12 and 14-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  These claims are directed to an abstract idea without significantly more. 
 (Step 1) Is the claims to a process, machine, manufacture, or composition of matter?
Claims: 1, 4-12 are directed to apparatus.
Claims: 14, 16-18 are directed to the process or method.


 (Step 2A) (Prong 1) Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea? (Judicially recognized exceptions)?
Claim 1 recites:
operation as a first analyzer configured to: analyze the acquired plurality of pieces of state data based on a learning model associated with the acquired state data, so as to identify a connection state between the plurality of mechanisms, wherein the identified connection state comprises a correlation coefficient indicating a strength of a relationship between any to mechanisms of the plurality of mechanisms; and
construct non-directed graph information indicating information about relationships between the any two of the plurality of mechanisms in response to the correlation coefficient for the identified connection state between the any two of the plurality of mechanisms being greater than a threshold value;
operation as a second analyzer configured to analyze the acquired control program so as to identify an order relationship between the plurality of mechanisms; 
operation as a third analyzer configured to identify a process model by analyzing the acquired at least one of: relative installation positions of the plurality of mechanisms on the manufacturing line; and the order of the mechanisms involved in the process;
operation as a relationship identifying unit configured to identify a causal relationship between the plurality of mechanisms in a process that is carried out on the manufacturing line, based on the identified connection state, the identified process model and the identified order relationship;
create directed graph information indicating the identified causal relationship between the plurality of mechanisms by applying the identified order relationship to the non-directed graph information, so as to indicate the identified order relationship in combination with relationships between the plurality of mechanisms having a correlation coefficient above the threshold value; 



Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? 
In accordance with Step 2A, Prong 2, the judicial exception is not integrated into a practical application.  In particular, the claim(s) recites the additional elements that is “operation as a first acquisition unit configured to acquire a plurality of pieces of state data related to states of a plurality of mechanisms that constitute a manufacturing line”, “operation as a second acquisition unit configured to acquire a control program for controlling an operation of the manufacturing line”, “operation as a third acquisition unit configured to acquire mechanism data for at least one of a relative positional relationship between apparatuses included in the respective mechanisms and an order of the apparatuses involved in the process” “first analyzer”, “second analyzer”, “third analyzer” and “a relationship identifying unit”.  “a third  acquisition unit”, “third analyzer” “a relationship identifying unit” and processor recited at a high-level of generality and amounts to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f)). 
operation as a first acquisition unit configured to acquire a state data value is recited at high level of generality and amounts to no more than a generic data gathering step that collects a value and amounts to extra-solution activity of receiving data (MPEP 2106.05(g): i.e. pre-solution activity of gathering data for use. 
operation as a second acquisition unit configured to acquire a control program is recited at high level of generality and amounts to no more than a generic data gathering step that collects a control program which amounts to extra-solution activity of receiving data (MPEP 2106.05(g): i.e. pre-solution activity of gathering data for use in the claimed process. 
operation as a third acquisition unit configured to acquire mechanism data for at least one of a relative positional relationship between apparatuses included in the respective mechanisms and an order of the apparatuses involved in the process;(It is recited at high level of generality and amounts to no more than a generic data gathering step that collects a value and amounts to extra-solution activity of receiving data (MPEP 2106.05(g): i.e. pre-solution activity of gathering data for use.)

Analyzing the data using learning model can be implemented via computers.  The additional element of using a processor and other generic computer components to perform computer functions is no more than mere instructions to apply the exception using a generic computer component. The claim limitation “output the directed graph information indicating the identified causal relationship between the plurality of mechanisms” is recited at high level of generality and amounts to no more than a generic data gathering step which amounts to no more than insignificant extra-solution activity of gathering data (MPEP 2106.05(g): i.e. post-solution activity of gathering data.  As such, these additional elements do not 

Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
In accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more that the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amounts to no more than mere data gathering which as per MPEP 2106.05(g) cannot provide an inventive concept. The additional element of using a processor and other generic computer components to perform computer functions is no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. (See MPEP 2106.05(f)) Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. Output the direct graph information which amounts to no more than insignificant extra-solution activity of gathering data (MPEP 2106.05(g): i.e. post-solution activity of gathering data. Thus, claim 1 is not patent eligible.

Claims 4 and 16 further recites wherein the processor is configured with the program such that operation as the first analyzer comprises identifying respective identifies a connection states between the plurality of mechanisms by calculating feature amounts from the plurality of pieces of state data, and calculating respective correlation coefficients, or partial correlation coefficients, between the plurality of mechanisms using the calculated feature amounts..  In the broadest reasonable sense, this process step encompasses a mental process that can be performed in the human mind or with the aid of pen and pencil but for the recitation of generic components. That is, other than reciting “processor” nothing in the claim element precludes the step from practically being performed in the mind. If a claim, under its broadest reasonable 
The additional elements as “processor” recited at a high-level of generality and amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea (See MPEP 2106.05(f)).  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. (See MPEP 2106.05(f)) Thus, claim 4 is not patent eligible.

Claims 5 and 17 further recites wherein the processor is configured with the program such that operation as the second analyzer comprises identifying an order relationship between the plurality of mechanisms based on log data that is acquired by operating the manufacturing line using the control program. In the broadest reasonable sense, this process step encompasses the concept relating to organizing or analyzing information in a way that can be performed mentally in the human mind or with the aid of pen and pencil but for the recitation of generic components. That is, other than reciting “the second analyzer” nothing in the claim element precludes the step from practically being performed in the mind. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas.
The additional elements as “the second analyzer” recited at a high-level of generality and amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea (See MPEP 2106.05(f)).  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. (See MPEP 2106.05(f)) Thus, claim 5 is not patent eligible.

Claims 6 and 18 further recites wherein the processor is configured with the program such that operation as the second analyzer comprises identifying an order relationship between the plurality of mechanisms by constructing an abstract syntax tree from the control program, extracting variables and conditional branches for the respective mechanisms from the constructed abstract syntax tree, acquiring log data while the manufacturing line is operated normally using the control program, and performing ordering of the variables that is based on a result of executing the conditional branches, by referencing the acquired log data. In the broadest reasonable sense, this process step encompasses a mental process that can be performed in the human mind or with the aid of pencil and paper but for the recitation of generic components. That is, other than reciting “the second analyzer” nothing in the claim element precludes the step from practically being performed in the mind. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas.
The additional elements as “the second analyzer” recited at a high-level of generality and amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. (See MPEP 2106.05(f)) Thus, claim 6 is not patent eligible.

Claim 7 further wherein the processor is configured with the program such that operation as the second analyzer comprises constructing an abstract syntax tree from the control program, extracting variables for the respective mechanisms from the constructed abstract syntax tree, identifying a dependency relationship. In the broadest reasonable sense, this process step encompasses a mental process that can be performed in the human mind or with the aid of pencil and paper but for the recitation of generic components. That is, other than reciting “the second analyzer” nothing in the claim element precludes the step from practically being performed in the mind. If a claim, under its broadest reasonable interpretation, 
The additional elements as “the second analyzer” recited at a high-level of generality and amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. (See MPEP 2106.05(f)) Thus, claim 7 is not patent eligible.

Claim 8 further recites wherein the processor is configured with the program such that for identifying a dependency relationship between the variables in processing of the control program based on the constructed abstract syntax tree comprises generating a control flow graph from the constructed abstract syntax tree, and identifying a dependency relationship between the extracted variables based on the generated control flow graph. In the broadest reasonable sense, this process step encompasses a mental process that can be performed in the human mind or with the aid of pen and pencil.  These limitations only elaborate on the abstract idea identified in claim 1 and not on any additional elements beyond those considered with respect to claim 1.
Claim 8 therefore, when taken as a whole, still does not amount to significantly more than the judicial exception. Claim 8 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1.

Claim 9 further recites wherein each piece of the state data indicates at least one of torque, speed, acceleration, temperature, current, voltage, air pressure, pressure, flow rate, position, size, and area. In the broadest reasonable sense, this process step encompasses a mental process that can be performed in the human mind or with the aid of pen and pencil.  These limitations only elaborate on the abstract idea identified in claim 1 and not on any additional elements beyond those considered with respect to claim 1.


Claim 10 further recites wherein the control program is written using at least one of ladder diagram language, function block diagram language, structured text language, instruction list language, sequential function chart language, and C language. In the broadest reasonable sense, this process step encompasses a mental process that can be performed in the human mind or with the aid of pen and pencil.  These limitations only elaborate on the abstract idea identified in claim 1 and not on any additional elements beyond those considered with respect to claim 1.
Claim 10 therefore, when taken as a whole, still does not amount to significantly more than the judicial exception. Claim 10 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1.

Claim 11 further recites wherein the processor is configured with the program such that operation as the first analyzer comprises identifying the connection state between the plurality of mechanisms by statistically analyzing the acquired plurality of pieces of state data.. In the broadest reasonable sense, this process step encompasses a mental process that can be performed in the human mind or with the aid of pencil and paper but for the recitation of generic components. That is, other than reciting “the first analyzer” nothing in the claim element precludes the step from practically being performed in the mind. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas.
The additional elements as “the first analyzer” recited at a high-level of generality and amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea (See MPEP 2106.05(f)). Mere instructions to 

Claim 12 further recites wherein the processor is configured with the program such that operation as the first analyzer comprises identifying as the connection state, the strength of the relationships between the plurality of mechanisms. In the broadest reasonable sense, this process step encompasses a mental process that can be performed in the human mind or with the aid of pencil and paper but for the recitation of generic components. That is, other than reciting “the first analyzer” nothing in the claim element precludes the step from practically being performed in the mind. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas.
The additional elements as “the first analyzer” recited at a high-level of generality and amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. (See MPEP 2106.05(f)) Thus, claim 12 is not patent eligible.


Claim 14 and 15 recites 
analyzing the acquired plurality of pieces of state databased on learning model associated with the acquired state data, so as to identify a connection state between the plurality of mechanisms, wherein the identified connection state comprises a correlation coefficient indicating a strength of a relationship between any to mechanisms of the plurality of mechanisms;

analyzing the acquired control program so as to identify an order relationship between the plurality of mechanisms;
analyzing the acquired at least one of: relative installation positions of the plurality of mechanisms on the manufacturing line; and the order of the mechanisms involved in the process to identify a process model;
identifying a causal relationship between the plurality of mechanisms in a process that is carried out on the manufacturing line, based on the identified connection state, the identified process model, and the identified order relationship; 
creating directed graph information indicating the identified causal relationship between the plurality of mechanisms by applying the identified order relationship to the non-directed graph information so as to indicate the identified order relationship in combination with relationships between the plurality of mechanisms having a correlation coefficient above the threshold value;

Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component and data gathering step.  If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components and data gathering step, then it falls within the “Mental Process” grouping of abstract ideas.


Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? 
 “acquiring at least one of: relative installation positions of the plurality of mechanisms on the manufacturing line; and an order of mechanisms involved in a process”. Analyzing the data using learning model can be implemented via computers. The computer is recited at a high-level of generality and amounts to no more than mere instructions to apply the exception using a generic computer component. The computer “acquiring a plurality of pieces of state data” and “acquiring a control program” and acquiring at least one of: relative installation positions of the plurality of mechanisms on the manufacturing line; and an order of mechanisms involved in a process in the manufacture line is recited at high level of generality and amounts to no more than a generic data gathering step that collects a value. The claim limitation “output the directed graph information indicating the identified causal relationship between the plurality of mechanisms” is recited at high level of generality and amounts to no more than a generic data gathering step which amounts to no more than extra-solution activity of gathering data (MPEP 2106.05(g): i.e. post-solution activity of gathering data. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea (See MPEP 2106.05(f)).  
 
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
In accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more that the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amounts to no more than mere data gathering which as per MPEP 2106.05(g) cannot provide an inventive concept. The additional element of using a processor and other generic computer components to perform computer functions is no more than 



Claim Rejections - 35 USC § 103
16.            In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
17.          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

18.             The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

19.           Claims 1, 4, 9-10, 12 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable ENDO et al., (PUB NO: JP 2009-044607 A), hereinafter ENDO in view of Tamaki et al., (PUB NO: US 2006/0047454 A1), hereinafter Tamaki 1.



Regarding claim 1, 14 and 15  
A process analysis apparatus comprising a processor configured with a program to perform operations comprising (ENDO-¶ 17 and fig 1):
ENDO teaches 
operation as a first acquisition unit configured to acquire a plurality of pieces of state data related to states of a plurality of mechanisms that constitute a manufacturing line; (see para 27-29 and fig 1-The process analyzer 1 according to the present embodiment acquires a signal exchanged between a plurality of manufacturing apparatuses 2 related to a manufacturing line. The process analysis apparatus 1 

Examiner note: Modelling the relationship between a pluralities of manufacturing apparatuses within a manufacturing line by analyzing signals. Signals here represented the state data related to the states of a plurality of mechanism.


operation as a second acquisition unit configured to acquire a control program for controlling an operation of the manufacturing line; (¶ 27 The process analyzer 1 according to the present embodiment acquires a signal exchanged between a plurality of manufacturing apparatuses 2 related to a manufacturing line and a programmable logic controller (PLC) 3 that is a control apparatus for controlling the manufacturing apparatuses 2, and creates a causal structure between these signals. Examiner interprets the PLC 3 that is a control apparatus as the second acquisition unit configured to acquire a control program (or signal) for controlling the manufacturing apparatuses 2 in the manufacture line)

operation as a third acquisition unit configured to acquire least one of: relative installation positions of the plurality of mechanisms on the manufacturing line; and an order of mechanisms involved in a process; (see para 29, 77 and fig 29- The PLC 3 receives input of a sensor and a response signal and sends a control signal for controlling the manufacturing apparatus 2 according to the ladder logic. An abnormal location of the manufacturing apparatus 2 is identified by utilizing the acquired causal structure and is notified to the user. FIG. 29 is a flowchart showing a flow of abnormal location estimation processing performed by the abnormal location estimation unit 23. See para 43-45- A generation order extraction unit 13 extracts a generation order of rise of each signal. Here, since a generation order of a certain signal may vary depending on a cycle, a generation order is obtained for each cycle, and a generation order is determined according to a magnitude of the value (average order).)

Examiner note: According to the specification the installation positon is only the data associated with the mechanism. Examiner consider the installation position is the location of the manufacturing apparatus.

operation as a first analyzer configured to: analyze the acquired plurality of pieces of state data based on a learning model associated with the acquired state data, so as to identify a connection state between the plurality of mechanisms, wherein the identified connection state comprises a correlation coefficient indicating a strength of a relationship between any two mechanisms of the plurality of mechanisms;(see para 79 and fig 24- When the manufacturing apparatus 2 is normally operated, the causal structure learning unit 1 a creates and learns a causal structure in advance based on a signal (learning signal data) from the PLC 3. In this case, it is sufficient for a human to determine whether or not the manufacture ng apparatus 2 is in a normal state, and it is sufficient to acquire a causal structure based on signal data such as a maintenance end after the end of a test run at the time of introduction of a device, and signal data prepared separately for learning. The causal structure utilization unit 1 b compares the learning result with a signal (diagnostic data) at the time of normal operation, and diagnoses the operation state of the production line. As shown in FIG. 24, the causal structure learning unit 1 includes a ranking correlation coefficient calculation unit 14.  See para 52- a process of obtaining the correlation between signals performed by the ranked correlation coefficient calculation unit 14)

Examiner note: Examiner consider the learning unit is analyzing the plurality of state data based on the learning signal data from the PLC. Learning signal data from the PLC is the learning model associated with the acquired state data.  Ranking correlation coefficient calculation unit 14 determine correlation coefficient between the signals (mechanisms) and rank them to determine the strength based on ranking. 

operation as a second analyzer configured to analyze the acquired control program so as to identify an order relationship between the plurality of mechanisms; (see ¶ 43-51 First, the generation order extraction unit 13 obtains the generation order of each signal in each cycle.[corresponds to the second analyzer configured to analyze the acquired control program] Then, 1 is set to an index I representing a cycle (S 101).01. Then, with reference to the state change time information 102 (FIG. 8), the rise time of each signal in the cycle I is extracted (S 103). 02. Then, the generation order of each signal in cycle I is obtained and stored as the generation order 104 for each cycle (S 101) (S 03). Taking FIG. 11 as an example, in cycle I = 1, the generation order of the signal s 1 is "3", the generation order of the signal s 2 is "7", and the generation order of the signal s 3 is "1", etc. Referring to FIG. 11 as an example, since the generation order of the signal s 1 per cycle is "3", "2", and "3", the average order is "2.67". Similarly, since the generation order of the signal s 2 per cycle is "7", "7", and "6", the average order is "6.67". The same applies to other signals. Then, the generation order extraction unit 13 sorts the average of the generation order of each cycle in ascending order, determines the generation order of each signal,  and stores the generated generation order as the generation order 105 (S 103) (S 07).[corresponds to the order relationship] FIG. 12 is a diagram showing an example of generation order 105, and it can be seen  that the generation order (ORDj) of each signal is determined in the order of the average value (ordj) of generation orders per cycle.). Examiner interprets the obtaining the generation order of each signals in cycle I corresponds to the plurality of mechanisms. 


operation as a third analyzer configured to identify a process model by analyzing the acquired at least one of: relative installation positions of the plurality of mechanisms on the manufacturing line; and the order of the mechanisms involved in the process; (See para 109-110-When an abnormality occurs, a location where a difference in time difference between signals is large is estimated as an abnormal location, and a screen display can be performed in a format easily recognized by a user. In this 

Examiner note: The present invention relates to a technique for modeling relationships between devices in a production line. Process analyzer works as the model since it analyze the location of manufacturing apparatus based on the time difference between signals (mechanism).

operation as a relationship identifying unit configured to identify a causal relationship between the plurality of mechanisms in a process that is carried out on the manufacturing line, based on the identified connection state, the identified process model and the identified order relationship; (See ¶ 34 and ¶ 73 More specifically, as shown in FIG. 6 a, a difference between a rise time of a reference signal and a rise time of a target signal can be set as a feature amount. In this embodiment, such a feature amount is employed, but as shown in FIG. 6 b, a difference (a) between a rise time of a reference signal and a fall time of a target signal, a difference (b) between a fall time of a reference signal and a rise time of a target signal, or a difference (c) between a fall time of a reference signal and a fall time of a target signal may be used as a feature amount or feature quantity. According to the process analysis apparatus 1 of the present embodiment, it is possible to obtain the order information (the previous relation) from the time series information of the signal actually exchanged between the manufacturing apparatus 2 and the PLC 3, and to create the causal relationship between the signals based on the correlation of the order information and the feature quantity (or feature amount). In view of the relationship between the signals, the relationship between the devices can be easily understood, and therefore, when a failure or a sign thereof is detected, it is useful to identify a true cause point. Using the broadest reasonable sense, the examiner noted connection state may be expressed as the change in the relationship may be indicated by a difference (change amount) in relationship in time series that is expressed by the strength of the relationship from applicant specification ¶ 15. Thus, the examiner consider the connection state as the change in the relationship obtained by the difference between the fall time and rise time of a signal that helps to determine the feature amount.) Process model is the indication of a location where a difference in time difference between signals. 

ENDO does not explicitly teach 
construct non-directed graph information indicating the identified connection state between the any two of the plurality of mechanisms in response to the correlation coefficient for the identified connection state between the any two of the plurality of mechanisms being greater than a threshold value;
create the directed graph information by applying the identified order relationship to the non-directed graph information and output the directed graph information so as to indicate the identified order relationship in combination with relationships between the plurality of mechanisms having a correlation coefficient above the threshold value.
output the directed graph information indicating the identified causal relationship between the plurality of mechanisms.

In the related field of invention Tamaki 1 teaches 
construct non-directed graph information indicating the identified connection state between the any two of the plurality of mechanisms in response to the correlation coefficient for the identified connection state between the any two of the plurality of mechanisms being greater than a threshold value; (See ¶ 189 -192 and para 204-207 and FIGS. 27 to 30 are diagrams for explaining the result of the quality variation causation analysis conducted according to this embodiment of the invention. FIG. 27 is a diagram for explaining the initial state of the network model for quality variation causation analysis. To manufacture the intended products (232 in FIGS. 17, 18), the five processes (211, 213, 221, 223, 231 in FIG. 23) shown in the manufacturing BOM (200 in FIG. 23) are required. Any arrow indicating the direction from the cause to the result, which is not yet determined in the initial state, is attached to the edges 441, 442, 443, 451, 452, 461 connecting the vertexes 431, 432, 433, 434 indicating the four 

Examiner note: The examiner consider the non-directed graph information indicating the initial identified connection state between the five processes (or mechanism) by the edges 441, 442, 443, 451, 452, 461 connecting the vertexes 431, 432, 433, 434 as shown in figure 27, 28 and 29. For further illustration see fig 6A-B showing the relationship between the edges 441, 442, 443, 451, 452, 461 with the vertexes 431, 432, 433, 434. The correlation analysis module of quality variation (141 in FIG. 1) making up the causation analysis apparatus of quality variation (140 in FIG. 1) determines by calculation that the correlation magnitude between the product quality history data (FIG. 26) and the manufacturing history data of process A(1) (FIG. 24A, FIG 24B, FIG. 25 A and Fig. 25B), and selects the edge 421, 422 423 and 424 connecting the vertex 431 of process A(1), 432 of process A(2) , 433 of process B(2) ,  434 of process B(1)  and the product quality vertex 411. (See FIG 30). Examiner consider selecting the edge based on the correlation coefficient for the identified connection state between the any two of the plurality of mechanisms such that it is greater than a threshold value.

 create the directed graph information by applying the identified order relationship to the non-directed graph information and output the directed graph information so as to indicate the identified order relationship in combination with relationships between the plurality of mechanisms having a correlation coefficient above the threshold value. (See ¶ 195-197 and fig 29-30 and see para 211-212 the priority of process A(1) (211 in FIG. 23) over process A(2) (213 in FIG. 23) is translated from the manufacturing BOM, and an arrow indicating the direction from the vertex 431 of process A(1) toward the vertex 432 of process A(2) is attached to the edge 441. Also, the priority of process B(1) (221 in FIG. 23) over process B(2) (223 in FIG. 23) is translated from the manufacturing BOM, and an arrow indicating the direction from the vertex 434 of process B(1) toward the vertex 433 of process B(2) is attached to the edge 461. [Corresponds to the directed graph information] and FIG. 30 is a diagram for explaining the determination of the quality variation causing process from the causal network model by the causation analysis module of quality variation 142. [Corresponds to the order relationship determined by the quality variation causing process to attached their edges] The edges are traced back from the product quality to determine the final vertex. [Corresponds to the directed graph information formed by applying the order relationship to the non-directed graph information] and see para 109 the causation analysis apparatus of quality variation 140 …outputs a process constituting the fundamental cause of product quality variation. See also para 149- The relative magnitude can be automatically determined quantitatively by setting an appropriate threshold value)

Examiner note: Examiner consider the edges 421, 422, 423, 424 directed from the vertexes 431, 432, 433, 434 (final vertex and directed graph information as shown in fig 30) indicating the four processes of the correlation network model toward the vertex 411 of the product quality information are accompanied by the arrows indicating the direction from the cause to the result in the product manufacture. See also para 161- The causation analysis module of quality variation 142 acquires the manufacturing BOM (40 in FIG. 4) as the manufacturing sequence information 131, and the undirected graph (FIG. 14A) of the quality variation causal network model is automatically converted into a directed graph (FIG. 14B) having a definite causation direction by an inter-process time priority translation processing unit. Examiner consider selecting the edge based on the correlation coefficient for the identified connection state between the plurality of mechanisms such that it is greater than a threshold value.

output the directed graph information indicating the identified causal relationship between the plurality of mechanisms. (see para 109 the causation analysis apparatus of quality variation 140 …outputs a process constituting the fundamental cause of product quality variation)


Examiner note: The correlation analysis module of quality variation determined the relationship between the processes by analyzing the coefficient. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modeling relationships between devices in a production line as disclosed by ENDO to include construct non-directed graph information indicating the identified connection state between the any two of the plurality of mechanisms in response to the correlation coefficient for the identified connection state between the any two of the plurality of mechanisms being greater than a threshold value create the directed graph information by applying the identified order relationship to the non-directed graph information and output the directed graph information so as to indicate the identified order relationship in combination with relationships between the plurality of mechanisms having a correlation coefficient above the threshold value and output the directed graph information indicating the identified causal relationship between the plurality of mechanisms.
 Tamaki 1 in the system of ENDO for controlling the manufacture of products, or in particular to a quality control system for products manufactured through a plurality of processes and supply chain elements.[¶ 04]




Regarding claim 4 and 16
ENDO further teaches wherein the processor is configured with the program such that operation as the first analyzer comprises identifying respective connection states between the plurality of mechanisms by calculating feature amounts from the plurality of pieces of state data, (See ¶ 28 FIG. 1 is a diagram showing a functional configuration of the process analyzer. The process analysis apparatus 1 includes a signal measurement and collection unit 11, a feature quantity calculation unit 12, a generation order extraction unit 13, an ordered correlation coefficient calculation unit 14, a causal structure acquisition unit 15, and a display unit 17. ¶ 34 Next, the feature amount calculation unit 12 will be described. The feature amount calculation unit 12 calculates the feature amount of the time-series signal for each contact collected by the signal measurement and collection unit 11.[corresponds to the calculating feature amounts from the plurality of pieces of state data] Although various values can be considered as the feature amount of the time-series signal, since the present process analysis device 1 focuses on the relationship between signals, the difference in the change time between the reference signal and the target signal is set as the feature amount of the target signal. and 
calculating respective correlation coefficient or a partial correlation coefficients between the plurality of mechanisms using the calculated feature amounts. (see ¶ 51-59 Then, the generation order extraction unit 13 sorts the average of the generation order of each cycle in ascending order, determines the generation order of each signal, and stores the generated generation order as the generation order 105 (S103) (S107). [0053]The ordered correlation coefficient calculation unit 14 rearranges the feature 



Regarding claim 9
ENDO further teaches wherein each piece of the state data indicates at least one of torque, speed, acceleration, temperature, current, voltage, air pressure, pressure, flow rate, position, size, and area. (See ¶ 21- the time difference between signals at normal time is examined by using learning data in advance, and when an abnormality occurs, the time difference between signals is deviated from the normal time. It can be presented to the user as an abnormal location. Therefore, when an abnormality is detected, the user can quickly cope with and repair the abnormality.)

Examiner note: Signals represented the data in here. Examiner consider the signal represented the abnormal location (position) of manufacturing apparatus.

Regarding claim 10
ENDO further teaches wherein the control program is written using at least one of ladder diagram language, function block diagram language, structured text language, instruction list language, sequential function chart language, and C language. (See ¶ 27-29 the process analyzer 1 according to the present embodiment acquires a signal exchanged between a plurality of manufacturing apparatuses 2 related to a manufacturing line and a programmable logic controller (PLC) 3 that is a control apparatus for controlling the manufacturing apparatuses 2, and creates a causal structure between these signals. The PLC 3 receives input of a sensor and a response signal and sends a control signal for controlling the manufacturing apparatus 2 according to the ladder logic. [Corresponds to the written ladder diagram 

Regarding claim 12 
ENDO further teaches wherein the processor is configured with the program such that operation as the first analyzer comprises identifying as the connection state, the strength of the relationships between the plurality of mechanisms. (¶ 52-53 a process of obtaining the correlation between signals performed by the ranked correlation coefficient calculation unit 14 [corresponds to the first analyzer]. FIG. 13 is a flowchart showing a flow of processing performed by the ranked correlation coefficient calculation unit 14. FIG. 14 is a diagram for explaining the processing. Using the broadest reasonable sense, the examiner consider calculating correlation coefficient between the signals in each cycle and ranking them determines the strength of a relationship between the pluralities of mechanisms) 


20.                Claims 5-6 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable ENDO et al., (PUB NO: JP 2009-044607 A), hereinafter ENDO in view of Tamaki et al., (PUB NO: US 2006/0047454 A1), hereinafter Tamaki 1 and further, in view of Hatano et al., (PUB NO: US 2010/0023146 A1), hereinafter Hatano.

Regarding claim 5 and 17
ENDO and Tamaki 1 does not explicitly teach 
wherein the processor is configured with the program such that operation as the second analyzer comprises identifying an order relationship between the plurality of mechanisms based on log data that is acquired by operating the manufacturing line using the control program. In the analogous field of invention Hatano discloses  
wherein the second analyzer identifies an order relationship between the plurality of mechanisms based on log data that is acquired by operating the manufacturing line using the control program. (See ¶ 40-49 and FIG. 4 and 5 is a diagram for explaining an operation procedure of the semiconductor manufacturing system 10.  The exposure apparatus 1 generates history information (log data L1) concerning a state of the apparatus at predetermined timing and transmits the log data L1 to the data collecting apparatus 3. The log data L1 includes data obtained when the wafer in the post-development lot 30 sent to the inspection apparatus 6 is exposed. The resist applying and developing apparatus 2 generates history information (log data L2) concerning a state of the apparatus at predetermined timing and transmits the log data L2 to the data collecting apparatus 3. The log data L2 includes data obtained when the wafer in the post-development lot 30 sent to the inspection apparatus 6 is applied with a resist and developed. 
The data analyzing apparatus 4 [corresponds to the second analyzer] accesses the data collecting apparatus 3 and receives the log data L1 and L2 from the data collecting apparatus 3. The data analyzing apparatus 4 analyzes the log data L1 and L2 to thereby detect an ID (a lot ID) of a lot processed when apparatus abnormality occurs (A2) (step S30). [Corresponds to the identifying an order relationship between the plurality of mechanisms based on log data] The data analyzing apparatus 4 analyzes the log data L1 and L2 to thereby detect a lot ID of a lot in which it is determined that an apparatus state is abnormal. Also see ¶ 53-54 -Therefore, the data analyzing apparatus 4 determines whether an apparatus state is abnormal lot by lot. [Examiner consider determining abnormal lot by lot based on log data for an apparatus as the plurality of mechanisms] The data analyzing apparatus 4 sends an ID of a lot in which the apparatus state is abnormal (NG) to the control-data predicting apparatus 5 as an abnormal lot ID. The control-data predicting apparatus 5 determines that a resist dimension of the lot corresponding to the abnormal lot ID is an abnormal value [Examiner noted the abnormal value that is observed based on abnormal lot ID determines the order relationship] and excludes the resist dimension from the measurement result. Consequently, the control-data predicting apparatus 5 can generate a measurement result not including the abnormal value.)
ENDO and Tamaki 1 to include wherein the second analyzer identifies an order relationship between the plurality of mechanisms based on log data that is acquired by operating the manufacturing line using the control program as taught by Hatano in the system of ENDO and Tamaki 1 in order to determine the processing and abnormal processing results for the operation states of the semiconductor manufacturing apparatus based on log data for creating the control data and controlling the processing by the semiconductor manufacturing apparatus using the control data.(abstract)


Regarding claim 6 and 18
ENDO teaches wherein the processor is configured with the program such that operation as the second analyzer comprises an order relationship between the plurality of mechanisms by
constructing an abstract syntax tree from the control program, (see fig 16 and ¶ 63-66 Referring to FIG. 16 as an example, first, x 1 → x 2 are stored. Then, with j = 3, the largest one of the correlation coefficients ρ 31 and ρ 32 is obtained. Here, ρ 31 is assumed to be largest. In this case, a causal relationship of x 1 → x 3 is obtained. Next, with j = 4, the largest correlation coefficient ρ41, ρ42, ρ43 is obtained. Here, ρ 42 is assumed to be largest. In this case, a causal relationship of x 2 → x 4 is added. Further, as j = 5, the largest one of the correlation coefficient ρ51, ρ52, ρ53, ρ54 is obtained. Here, ρ 52 is assumed to be largest. In this case, a causal relationship of x 2 → x 5 is added. In this way, a tree-like causal structure list starting from x 1 is created by processing all signals. [Corresponds to creating an abstract syntax tree structure with extracting braches x 1 → x 2, x 1 → x 3, x 2 → x 4, x 2 → x 5])
extracting variables and conditional branches for the respective mechanisms from the constructed abstract syntax tree, (See ¶ 69 and see fig 16- the display unit 17 acquires a tree structure (or abstract syntax tree) from the causal relationship list 107, [corresponds to the extracting variables and conditional branches] and acquires a contact name corresponding to the variable name from the design information 
performing ordering of the variables that is based on a result of executing the conditional branches, by referencing the acquired log data. (See ¶ 0053- 0054 and ¶ 63-66 -The ordered correlation coefficient calculation unit 14 rearranges the feature amount data 103 of each signal sj based on the generation order 105 extracted by the generation rank extraction unit 13 (S 01). In other words, as represented by the following expression, the variable xj (I) is labeled with the generation order ORDj. ¶ 66 -a tree-like causal structure list starting from x 1 is created by processing all signals. [corresponds to the executing branches see figure 16) Using broadest reasonable sense, the examiner consider by calculating the feature amount data which is observed as the acquired log data that helps in ordering of the variables based on the generation order using the mathematical equation as shown in ¶ 54) 

However, ENDO and Tamaki 1 does not teach 
acquiring log data while the manufacturing line is operated normally using the control program
In the related field of invention, Hatano teaches 
acquiring log data while the manufacturing line is operated normally using the control program, (see ¶ 9 -A control system for a semiconductor manufacturing apparatus according to an embodiment of the present invention comprises: a data collecting apparatus that generates, as log data, a history of operation states of the semiconductor manufacturing apparatus when a wafer is processed by the semiconductor manufacturing apparatus) 

21.                Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable ENDO et al., (PUB NO: JP 2009-044607 A), hereinafter ENDO in view of Tamaki et al., (PUB NO: US 2006/0047454 A1), hereinafter Tamaki 1 and further in view of Shinomi (PUB NO: US 2005/0204344 A1)
  

Regarding claim 7
ENDO explicitly teaches wherein the processor is configured with the program such that operation as the second analyzer comprises 
constructing an abstract syntax tree from the control program, (see fig 16 and ¶ 63-66 Referring to FIG. 16 as an example, first, x 1 → x 2 are stored. Then, with j = 3, the largest one of the correlation coefficients ρ 31 and ρ 32 is obtained. Here, ρ 31 is assumed to be largest. In this case, a causal relationship of x 1 → x 3 is obtained. Next, with j = 4, the largest correlation coefficient ρ41, ρ42, ρ43 is obtained. Here, ρ 42 is assumed to be largest. In this case, a causal relationship of x 2 → x 4 is added. Further, as j = 5, the largest one of the correlation coefficient ρ51, ρ52, ρ53, ρ54 is obtained. Here, ρ 52 is assumed to be largest. In this case, a causal relationship of x 2 → x 5 is added. In this way, a tree-like causal structure list starting from x 1 is created by processing all signals. [Corresponds to creating an abstract syntax tree structure])
extracting variables for the respective mechanisms from the constructed abstract syntax tree, (See ¶ 69 and see fig 16- the display unit 17 acquires a tree structure (or abstract syntax tree) from the causal relationship list 107, [corresponds to the extracting variables] and acquires a contact name corresponding to the variable name from the design information 110 (S 01). Then, a causal structure in which the variable name is replaced with the contact name of the signal is graphically displayed (S 02). [Corresponds to the respective mechanism])
However, the combination of ENDO and Tamaki 1 does not teach 
identifying a dependency relationship between the variables in processing of the control program, based on the constructed abstract syntax tree,
identifying an order relationship between the plurality of mechanisms based on the identified dependency relationship.
In the analogous field of invention, Shinomi teaches
identifying a dependency relationship between the variables in processing of the control program, based on the constructed abstract syntax tree, (see ¶ 83 the data dependence(s) is the relation between 
identifying an order relationship between the plurality of mechanisms based on the identified dependency relationship. (¶ 165-166 in both the dependence(s) s, the pointers are set so that the arrows on the description of the program dependence graph shown in FIG. 5 can be tracked either forward or backward. Once the program dependence graph having the influence of the weaving of the aspect marked thereon is generated, the display control portion 40 generates the output screen as shown in FIG. 6 based on the data on the program dependence graph and the syntax tree and symbol table generated by the analysis processing portion 20 in the process in the step 1502 in FIG. 15 so as to display-output it. Using broadest reasonable sense, examiner interprets generating output screen based on the identified dependency (or data dependence and control dependence) to identify an order relationship)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modeling relationships between devices in a production line as disclosed by ENDO and Tamaki 1 to include identifying a dependency relationship between the variables in processing of the control program, based on the constructed abstract syntax tree,
identifying an order relationship between the plurality of mechanisms based on the identified dependency relationship as taught by Shinomi in the system of ENDO and Tamaki 1 in order to analyze a program and outputting an analysis result. Analysis processing portion for inputting a program based on an aspect oriented programming, analyzing the inputted program, and acquiring information on a data 

Regarding claim 8
ENDO and Tamaki 1 does not explicitly teach 
wherein the processor is configured with the program such that identifying a dependency relationship between the variables in processing of the control program based on the constructed abstract syntax tree comprises generating a control flow graph from the constructed abstract syntax tree, and identifying a dependency relationship between the extracted variables based on the generated control flow graph.
However, Shinomi further teaches wherein the processor is configured with the program such that identifying a dependency relationship between the variables in processing of the control program based on the constructed abstract syntax tree comprises generating a control flow graph from the constructed abstract syntax tree, and identifying a dependency relationship between the extracted variables based on the generated control flow graph.
(¶ 81 -the analysis processing portion 20 is implemented by the program-controlled CPU 101 in FIG. 1, reads the program to be processed from the program storage portion 10, performs the parsing and generates a syntax tree reflecting a program structure and a symbol table for managing function identifiers and variable identifiers so as to generate a control flow graph (CFG) representing a control flow from the syntax tree. [Corresponds to the generating a control flow graph from the constructed abstract syntax tree] It also analyzes a method calling relation (parent-child relation). And it also analyzes a data dependence(s) and a control dependence(s) in the program for each method based on the generated control flow graph and the analysis result of the method calling relation so as to generate a program dependence graph (PDG) having information on the data dependence(s) and control dependence(s).[corresponds to the  identifying a dependency relationship between the extracted variables 



22.                Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable ENDO et al., (PUB NO: JP 2009-044607 A), hereinafter ENDO in view of Tamaki et al., (PUB NO: US 2006/0047454 A1), hereinafter Tamaki 1 and further, in view of Tamaki et al., (PUB NO:  US 2011/0276828 A1 A1), hereinafter Tamaki 2.  

Regarding claim 11
ENDO and Tamaki 1 does not explicitly disclose wherein the first analyzer identifies the connection state between the plurality of mechanisms by statistically analyzing the acquired plurality of pieces of state data. 
However, in the related field of invention Tamaki 2 discloses 
wherein the processor is configured with the program such that operation as the first analyzer comprises identifying the connection state between the plurality of mechanisms by statistically analyzing the acquired plurality of pieces of state data. (See ¶ 34-35 the embodiment is for an apparatus anomaly monitoring method of monitoring and judging the anomaly of the state of the apparatus by using information processing of the computer based on the plurality of state-data items of the target apparatus obtained by measuring the state of the target apparatus by using the plurality of sensors. The method includes: a first step for a model creating process of creating models for the monitoring and judgment based on the plurality of state-data items of the apparatus at a normal time of 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modeling relationships between devices in a production line as disclosed by ENDO and Tamaki 1 to include wherein the first analyzer identifies the connection state between the plurality of mechanisms by statistically analyzing the acquired plurality of pieces of state data as taught by Tamaki 2 in the system of ENDO and Tamaki 1 in order for monitoring, judging, diagnosing, instructing for a maintenance operation, or others with using a model created based on an apparatus-state measurement data (sensor data). [¶ 01]





Conclusion

.           Claims 1, 4-12 and 14-18 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20070135957 A1 Ogawa et al. 
Discussing an acquisition of process state information which is related to the state of a process and may exert an influence on the quality of an object to be processed, and test result information of the object, and generation of a process-quality model indicative of the relation between a process characteristic quantity extracted from the process state information and test result information, or fault detection using the process-quality model.
US 20180292799 A1 SHIRAMIZU et al.
Discussing a control apparatus that can acquire measurement values related to a control target, a control program executed by the control apparatus, a control system that includes the control apparatus, and a control method executed by the control apparatus.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PURSOTTAM GIRI whose telephone number is (469)295-9101.  The examiner can normally be reached on 7:30-5:30 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez can be reached on 5712722589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 

/PURSOTTAM GIRI/Examiner, Art Unit 2128          

/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128